DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-14 are objected to because of the following informalities:  
  	Claims 9-13 are believed to depend on a wrong base claim. Examiner suggests replacing “The system of claim 1” with –The system of claim 8--. 	
 	Claim 14 is believed to be a dependent claim but does not depend to any base claim. Examiner suggest replacing “The system of claim” with –The system of claim 8--.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	Independent claim 8 recites “the fixed location” in lines 9-10. Examiner is unclear as to which “a fixed location” (lines 4 and 5) it depends on. Since it is believed that there is only one fixed location, Examiner suggests replace “a fixed location” in line 5 with –the fixed location--.
 	Independent claim 15 recites “the fixed location” in line 9. Examiner is unclear as to which “a fixed location” (lines 3 and 5) it depends on. Since it is believed that there is only one fixed location, Examiner suggests replace “a fixed location” in line 5 with –the fixed location--.
 Dependent claims 2-7, 9-14, and 16-20 are also rejected based on their dependency of the defected parent claims 1, 8, and 15 above.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the 35 U.S.C. 112(b) rejection must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claims 1, 8, and 15, the closest prior art does not teach or suggest the claimed invention having “generating a first output comprising a video slip of a time before and after the transitioning, wherein the video slip displays an event of abandonment associated with the object, and a second output comprising an image constructed from a cross section in the constructed image intersecting the object and the transitioned pixel intensities in time, wherein at an instant of time in which there is a change in the pixel intensities, a representation in the image of a person associated with the object is confined to a localized region in a vicinity of the object in the image, wherein a search of this localized region results in an indication that the person shown in the localized region is an owner of the object that was abandoned”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-7, 9-14, and 16-20, the claims have been found allowable due to its dependencies to claims 1, 8, and 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665